Order entered April 27, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00379-CV

     NEWSOM, TERRY & NEWSOM, LLP AND STEVEN K. TERRY,
                        Appellants

                                        V.

        HENRY S. MILLER COMMERCIAL COMPANY, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DC-09-01306-G

                                    ORDER

      As ordered to do so, appellants have provided written verification of

payment for the reporter’s record. Accordingly, we ORDER the reporter’s record

be filed no later than May 14, 2020. We DENY court reporter Brooke Wagner’s

April 24, 2020 extension request as moot.

      We DIRECT the Clerk of the Court to send a copy of this order to Tina

Thompson, Official Court Reporter for the 134th Judicial District Court; court

reporter Brooke Wagner; and, the parties.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE